Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
May 15, 2005, between Compex Technologies, Inc. (the “Company”), a Minnesota
corporation, and Marshall T. Masko (the “Executive”), currently a resident of
Minnesota.

WHEREAS, the Company and Executive have heretofore entered into that certain
Employment Agreement dated as of November 23, 2002 (the “Original Agreement”)
pursuant to which the Executive has served as the Vice President U.S. Consumer
Operations of the Company;

WHEREAS, the Executive has determined to accept a promotion (the “Promotion”) to
the position of President of Worldwide Consumer Products of the Company
effective as of April 25, 2005 (the “Effective Date”), a position that will
require considerable international travel;

WHEREAS, the Company and the Executive desire to amend and restate the Original
Agreement in its entirety effective as of the Effective Date to reflect the
terms upon which the Executive will serve in such new position.

NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree effective as of the
Effective Date, the Original Agreement shall be and hereby is amended and
restated in its entirety. Executive’s employment with the Company shall continue
on the following terms:

1. Employment. The Executive accepts employment and agrees to perform services
for the Company, for the period and upon the other terms and conditions set
forth in this Agreement.

2. Term. Unless terminated at an earlier date in accordance with Section 9 of
this Agreement, the initial term (the “Initial Term”) of the Executive’s
employment hereunder commencing on the Effective Date and ending on June 30,
2006, but shall be automatically renewed at the end of the Initial term for an
additional one year term (the “Renewal Term”), and for successive one year
Renewal terms thereafter, unless either the Executive or the Company notifies
the other party in writing at least 60 days in advance of such Renewal Term of
its intent not to renew.

3. Position and Duties.

(a) Service with Company. The Executive agrees to perform such reasonable
employment duties as the Chief Executive Officer of the Company shall assign to
him from time to time. The Executive’s title shall initially be “President of
Worldwide Consumer Services,” but may be altered in the discretion of the Board
of Directors of the Company. The Executive shall report to the Company’s Chief
Executive Officer in such capacity. Executive also agrees to serve, for any
period for which Executive is elected, as an officer of Compex SA (“CSA”), a
Swiss company, and of such subsidiaries of CSA as the Company shall designate;
provided, however, that Executive shall have no entitlement to serve in such
capacity and shall not be entitled to any additional compensation for serving as
an officer CSA or any such subsidiaries. As President of Worldwide Consumer
Services, Executive’s duties will include, but not be limited to:



  •   Overseeing marketing and sales functions for the Company’s consumer
products worldwide, including those functions that Executive oversaw as Vice
President US Consumer Operations prior to the Promotion;



  •   Managing the European financial group, human resources function and
management information;



  •   Strengthening current retail sales of consumer products and expanding into
new markets;



  •   Initiating a TV campaign using low cost products in Italy, Germany and
Spain by a date directed by the Company’s Chief Executive Officer, but assuming
the Company provides adequate

1



• financial resources to initiate the campaign, that the TV campaign is viable
in the market(s), and that the Chief Executive Officer agrees that the projected
results of the campaign justify the economic investment;



  •   Authority to hire, terminate and make other restructuring initiatives at
CSA and its subsidiaries, as needed.

(b) Performance of Duties. The Executive agrees to serve the Company faithfully
and to the best of his ability and to devote his full time, attention and
efforts to the business and affairs of the Company during his employment by the
Company. The Executive hereby confirms that he is under no contractual
commitments inconsistent with his obligations set forth in this Agreement and
that during the term of this Agreement, he will not render or perform services
for any other corporation, firm, entity or person which are inconsistent with
the provisions of this Agreement. While he remains employed by the Company, the
Executive may participate in reasonable charitable activities and personal
investment activities, including continued participation in the Business
Development Group, in which Executive is a Senior Partner, so long as such
activities do not interfere with the performance of his obligations under this
Agreement.

(c) Location and Relocation. Executive shall perform the services hereunder
during the Initial Term, and if so directed by the Company, during the first
Renewal Term (collectively, the “Expatriate Term”), at the offices of CSA in
Ecublens, Switzerland and Annecy, France, and at the Company’s offices in New
Brighton, Minnesota. Executive acknowledges that it is the expectation of the
Company that during the Expatriate Term he shall devote approximately three
weeks in each month in Europe, with approximately half that time headquartered
in France and half in Switzerland, and the balance of the time each month at the
Company’s offices in Minnesota, although both the Executive and the Company
acknowledge that further travel within Europe and the United States will be
required. Executive further acknowledges, however, that he is retaining his
principal residence in Minnetonka, Minnesota, that his family will not, except
as referenced below, be accompanying Executive to Europe, and that Executive’s
employment shall continue to be with the Company as a US Expatriate and not as
an employee with CSA or its subsidiaries. In furtherance of the foregoing, the
Company agrees to reimburse the Executive during the Expatriate Term for:



  •   Monthly air travel between Europe and Minneapolis, Minnesota, at most
economical coach class;



  •   Start-up costs for personal banking and credit in Europe, including
currency translation charges and fees (but not currency translation adjustment)
for the use of personal cash and credit transferred from the United States;



  •   Expenses incurred with regulatory or other administrative agencies
associated with the move to, or commerce to, Europe;



  •   The cost of an apartment in or around Lausanne, Switzerland, subject to
such limits on monthly rental and associated expense as shall be imposed by the
Company’s Chief Executive Officer;



  •   The cost of air travel between Europe and Minneapolis, Minnesota for
Executive’s spouse and two children at most economical coach fares for at least
two round trips per annum;



  •   Executive’s travel expenses to return to the U.S. for family emergencies
(limited to severe health and related issues for your spouse, parents, children,
your spouse’s parents, and brothers/sisters); and



  •   The lease and operating expense for an automobile in accordance with the
automobile lease policies of CSA.

The Company may require Executive to relocate full-time to the United States at
any time. To the extent the Company requires such relocation, or at termination
of this Agreement, the Company shall reimburse Executive for return air travel,
most economical coach class, and for reasonable shipping costs back to
Executive’s principal residence in the United States.

4. Compensation.

(a) Base Salary. As compensation in full for all services to be rendered by the
Executive under this Agreement, the Company shall pay to the Executive a base
salary of $200,000 per annum, less deductions and withholdings, which salary
shall be paid on a bi-monthly basis in arrears in accordance with the Company’s
normal payroll procedures and policies. The compensation payable to the
Executive during each year after the first year of the Executive’s employment
shall be established by the Company’s Board of Directors following an annual
performance review, but in no event shall the salary for any subsequent year be
less than the salary in effect for the prior year.

(b) Incentive Compensation. In addition to the base salary, the Executive shall
be eligible to participate in any bonus or incentive compensation plans that may
be established by the Board of Directors of the Company from time to time
applicable to the Executive. For the first twelve months of this Agreement, the
Company will establish a bonus program for the fiscal year ending June 30, 2006,
that will provide the Executive the opportunity to achieve an annual bonus of up
to 40% of his annual base salary (subject to satisfaction of performance
measures to be established by the Company’s Chief Executive Officer, in his
absolute discretion), such bonus to be pro rated for the actual number of months
served.

(c) Participation in Benefit Plans. While he is employed by the Company, the
Executive shall also be eligible to participate in all executive and employee
benefit plans or programs of the Company (and not of CSA) to the extent that the
Executive meets the requirements for each individual plan, including the
Company’s Employee Stock Purchase Plan. The Company provides no assurance as to
the adoption or continuance of any particular employee benefit plan or program,
and the Executive’s participation in any such plan or program shall be subject
to the provisions, rules and regulations applicable thereto; provided, however,
that notwithstanding any such changes, Executive shall be entitled to not less
than four weeks paid vacation per annum.

(d) Expenses. In addition to the expenses set forth in section 3(d) and 4(c),
the Company will pay or reimburse the Executive for all reasonable and necessary
out-of-pocket expenses incurred by him in the performance of his duties under
this Agreement, subject to the Company’s normal policies for expense
verification.

(e) Issuance of Stock Option. Concurrently with the execution of this Agreement,
the Company is granting to the Executive an additional option to purchase up to
15,000 shares of the Company’s common stock pursuant to the Company’s 1998 Stock
Incentive Plan. Such option shall be subject to the vesting schedule and terms
and conditions set forth in the form of stock option agreement attached as
Exhibit A hereto, provided, however, that if Executive’s title is changed from
the title set forth in Section 3(a) to a title of lesser responsibility or
authority for any reason other than “Cause” (as defined in Section 9(b)), such
stock option shall become fully vested and exercisable with respect to all
15,000 shares (to the extent not previously exercised).

(f) Tax Equalization. During the Expatriate Term, the Company will provide
reimbursements as set forth in this subsection (f) to the extent that the total
income taxes for all taxing jurisdictions paid by Executive because of his
presence in Europe are in excess of income taxes that Executive would have paid
had he remained in the U.S. with a base salary as set forth in Section 4(a) and
not accepted the part-time assignment to Europe. The Company will continue to
withhold U.S. Federal and Minnesota state income taxes and FICA tax on all of
Executive’s wages and other compensation subject to withholding, regardless of
the location of Executive’s services. To the extent additional withholding is
required in any country in Europe in which Executive is providing services, the
Company or a subsidiary of the Company shall pay such withholding on Executive’s
behalf (the “Foreign Withholding”) and, if required, such Foreign Withholding
shall be considered additional compensation to Executive.

The Company will reimburse Executive for the cost of preparing United States
Federal and state income tax returns, and foreign income tax returns, for each
taxable year any part of which coincides with the Expatriate Term, provided that
Executive uses an accounting firm acceptable to the Company. After completion of
such returns, to the extent, after application of all foreign tax credits or
other deductions available to Executive, that Executive is required to pay
aggregate taxes in all jurisdictions with respect to any taxable year included
in the Expatriate Term in excess of the amount that Executive would have paid
had his employment with the Company been limited to the State of Minnesota in
the United States, the Company shall make a tax equalization payment to
Executive (the “Tax Equalization Payment”), on or before April 15 of the year in
which such taxes are due, in the amount of such excess. To the extent such Tax
Equalization Payment results in additional Minnesota or United States federal
income taxes for Executive in the year so paid, the Company will make a
supplemental tax equalization payment before April 15 of the next subsequent
year.

5. Confidential Information. Except as permitted or directed by the Company’s
Chief Executive Officer, during the term of his employment or at any time
thereafter, the Executive shall not Purposefully divulge, furnish or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Company) any confidential or secret knowledge or information of
the Company that the Executive has acquired or become acquainted with or will
acquire or become acquainted with prior to the termination of the period of his
employment by the Company (including employment by the Company or any affiliated
companies prior to the date of this Agreement), whether developed by himself or
by others, concerning any trade secrets, confidential or secret designs,
processes, formulae, plans, devices or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company, any customer or supplier lists of the Company, any confidential or
secret development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company. The Executive
acknowledges that the above-described knowledge or information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company, and that any purposeful disclosure or other
use of such knowledge or information other than for the sole benefit of the
Company would be wrongful and would cause irreparable harm to the Company. Both
during and for a period of two years after the term of his employment, the
Executive will refrain from any acts or omissions that would reduce the value of
such knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that is now
published or which subsequently becomes generally publicly known in the form in
which it was obtained from the Company, other than as a direct or indirect
result of the breach of this Agreement by the Executive, or that was known to
Executive before becoming an employee of the Company, or that is obtained by
Executive from a third party source not under any obligation of confidentiality
. For purposes of this Section 5, “Purposeful” disclosure shall mean any
disclosure made with knowledge that the material disclosed was confidential or
secret information.

6. Ventures. If, during the term of his employment the Executive is engaged in
or associated with the planning or implementing of any project, program or
venture involving the Company and a third party or parties, all rights in such
project, program or venture shall belong to the Company. Except as approved by
the Company’s Chief Executive Officer, the Executive shall not be entitled to
any interest in such project, program or venture or to any commission, finder’s
fee or other compensation in connection therewith other than the compensation to
be paid to the Executive as provided in this Agreement. The Executive shall have
no interest, direct or indirect, in any vendor or customer of the Company.

7. Noncompetition Covenant.

(a) Agreement Not to Compete. During the term of his employment with the Company
and for a period of one year after the termination of such employment (whether
such termination is with or without cause, or whether such termination is
occasioned by the Executive or the Company), he shall not, directly or
indirectly, engage in competition with the Company in any manner or capacity
(e.g., as an advisor, principal, agent, partner, officer, director, stockholder,
Executive, member of any association or otherwise) in the design, development,
manufacture, distribution, marketing, leasing or selling of accessories, devices
or systems for electrical stimulation for medical or fitness applications, or
hire any current or former Executive of the Company.

(b) Geographic Extent of Covenant. The obligations of the Executive under
Section 7(a) shall apply to any geographic area in which the Company (i) has
engaged in business during the term of this Agreement through production,
promotional, sales or marketing activity, or otherwise, or (ii) has otherwise
established its goodwill, business reputation or any customer or supplier
relations.

(c) Limitation of Covenant. Ownership by Executive (i) of the securities of any
corporation not engaged in the design, development, manufacture, distribution,
marketing, leasing or selling of accessories, devices or systems for electrical
stimulation for medical or fitness applications, or (ii) as a passive investment
of less than two percent of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded on
Nasdaq that is so engaged, shall not constitute a breach of this Section 7.

(d) Indirect Competition. The Executive will not, directly or indirectly, assist
or encourage any other person in carrying out, directly or indirectly, any
activity that would be prohibited by the above provisions of this Section 7 if
such activity were carried out by the Executive, either directly or indirectly.
In particular the Executive agrees that he will not, directly or indirectly,
induce any Executive of the Company to carry out, directly or indirectly, any
such activity.

(e) Acknowledgment. The Executive agrees that the restrictions and agreements
contained in this Section 7 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 7
will cause substantial and irreparable harm to the Company that would not be
quantifiable and for which no adequate remedy would exist at law and accordingly
injunctive relief shall be available for any violation of this Section 7.

(f) Blue Pencil Doctrine. If the duration or geographical extent of, or business
activities covered by, this Section 7 are in excess of what is valid and
enforceable under applicable law, then such provision shall be construed to
cover only that duration, geographical extent or activities that are valid and
enforceable. The Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement be given the construction
which renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

8. Patent and Related Matters.

(a) Disclosure and Assignment. The Executive, to the extent that he has the
legal right to do so, hereby acknowledges that every invention, discovery,
improvement, device, design, apparatus, practice, process, method or product,
whether patentable or not, made, developed, perfected, devised, conceived or
first reduced to practice by the Executive, either solely or in collaboration
with others, during the term of this Agreement, whether or not during regular
working hours, relating either directly or indirectly to the business, products,
practices or techniques of the Company (a “Development”) are the property of the
Company and hereby assigns and agrees to assign to the Company any and all of
the Executive’s right, title and interest in and to any and all of the
Developments. At the request of the Company, the Executive will confer with the
Company and its representatives for the purpose of disclosing all Developments
to the Company as the Company shall reasonably request during the term of this
Agreement and for a period ending one year after termination of the Executive’s
employment with the Company.

(b) Future Developments. As to any future Developments made by the Executive and
that are first conceived or reduced to practice during the term of this
Agreement, or within six months thereafter, to the extent the Executive claims
such Developments belong to an entity or person other than the Company, the
Executive will disclose the same in writing to the Company and shall not
disclose the same to others if the Company, within 20 days thereafter, shall
claim ownership in writing of such Developments under the terms of this
Agreement. If the Company makes no such claim, the Executive hereby acknowledges
that the Company has made no promise to receive and hold in confidence any such
information disclosed by the Executive.

(c) Limitation on Sections 8(a) and 8(b). The provisions of Section 8(a) and
8(b) shall not apply to any Development meeting the following conditions:

(i) such Development was developed entirely on the Executive’s own time;

(ii) such Development was made without the use of any Company equipment,
supplies, facility or trade secret information;

(iii) such Development does not relate (A) directly to the business of the
Company or (B) to the Company’s actual or demonstrably anticipated research or
development; and

(iv) such Development does not result from any work performed by the Executive
for the Company.

(d) Assistance of the Executive. Upon request and without further compensation
therefore, but at no expense to the Executive, the Executive will do all lawful
acts, including but not limited to, the execution of papers and lawful oaths and
the giving of testimony, that in the opinion of the Company, may be necessary or
desirable in obtaining, sustaining, reissuing, extending and enforcing United
States and foreign copyrights and Letters Patent, including but not limited to,
design patents, on the Developments, and for perfecting, affirming and recording
the Company’s complete ownership and title thereto, and to cooperate otherwise
in all proceedings and matters relating thereto.

(e) Records. The Executive will keep complete, accurate and authentic accounts,
notes, data and records of the Developments in the manner and form requested by
the Company. Such accounts, notes, data and records shall be the property of the
Company, and, upon its request, the Executive will promptly surrender same to it
or, if not previously surrendered upon its request or otherwise, the Executive
will surrender the same, and all copies thereof, to the Company upon the
conclusion of his employment.

(f) Obligations, Restrictions and Limitations. The Executive understands that
the Company may enter into agreements or arrangements with agencies of the
United States Government, and that the Company may be subject to laws and
regulations which impose obligations, restrictions and limitations on it with
respect to inventions and patents which may be acquired by it or which may be
conceived or developed by Executives, consultants or other agents rendering
services to it. The Executive shall be bound by all such obligations,
restrictions and limitations applicable to any such invention conceived or
developed by him while he is employed by the Company and shall take any and all
further action which may be required to discharge such obligations and to comply
with such restrictions and limitations.

(g) Copyrightable Material. All right, title and interest in all copyrightable
material that the Executive shall conceive or originate, either individually or
jointly with others, and which arise out of the performance of this Agreement,
will be the property of the Company and are by this Agreement assigned to the
Company along with ownership of any and all copyrights in the copyrightable
material. Upon request and without further compensation therefore, but at no
expense to the Executive, the Executive shall execute all papers and perform all
other acts necessary to assist the Company to obtain and register copyrights on
such materials in any and all countries. Where applicable, works of authorship
created by the Executive for the Company in performing his responsibilities
under this Agreement shall be considered “works made for hire,” as defined in
the U.S. Copyright Act.

(h) Know-How and Trade Secrets. All know-how and trade secret information
conceived or originated by the Executive that arises out of the performance of
his obligations or responsibilities under this Agreement or any related material
or information shall be the property of the Company, and all rights therein are
by this Agreement assigned to the Company.

9. Termination of Employment.

(a) Grounds for Termination. The Executive’s employment shall terminate prior to
the expiration of the initial term set forth in Section 2 or any extension
thereof in the event that at any time:

(i) The Executive dies,

(ii) The Executive becomes “disabled,” so that he cannot perform the essential
functions of his position with or without reasonable accommodation,

(iii) The Board of Directors of the Company elects to terminate this Agreement
for “Cause”(as defined in Section 9(b)) and notifies the Executive in writing of
such election,

(iv) The Board of Directors of the Company elects to terminate this Agreement
without “Cause” (as defined in Section 9(b)) and notifies the Executive in
writing of such election, or

(v) The Executive elects to terminate this Agreement and notifies the Company in
writing of such election.

If this Agreement is terminated pursuant to clause (i), (ii) or (iii) of this
Section 9(a), such termination shall be effective immediately. If this Agreement
is terminated pursuant to clause (iv) or (v) of this Section 9(a), such
termination shall be effective 60 days after delivery of the notice of
termination. If termination is pursuant to clauses (i) and or (ii), Executive’s
estate shall be entitled to collect all contractual benefits due employee
through his last day of employment and all such options as are vested, including
those due to vest, but not yet vested, within the remainder of that contract
year.

(b) “Cause” Defined. “Cause” means:

(i) The Executive has breached the provisions of Section 5, 7 or 8 of this
Agreement in any material respect;

(ii) The Executive has engaged in willful and material misconduct, including
willful and material failure to perform the Executive’s duties as an officer or
Executive of the Company and has failed to cure such default within 30 days
after receipt of written notice of default from the Company;

(iii) The Executive has committed fraud, misappropriation or embezzlement in
connection with the Company’s business; or

(iv) The Executive has been convicted or has pleaded nolo contendere to criminal
misconduct (except for parking violations and occasional minor traffic
violations).

In the event that the Company terminates the Executive’s employment for “cause”
pursuant to clause (ii) of this Section 9(b) and the Executive objects in
writing to the Board’s determination that there was proper “cause” for such
termination within 30 days after the Executive is notified of such termination,
the matter shall be resolved by arbitration in accordance with the provisions of
Section 10(a). If the Executive fails to object to any such determination of
“cause” in writing within such 30-day period, he shall be deemed to have waived
his right to object to that determination. If such arbitration determines that
there was not proper “cause” for termination, such termination shall be deemed
to be a termination pursuant to clause (iv) of Section 9(a) and the Executive’s
sole remedy shall be to receive the wage continuation benefits contemplated by
Section 9(f).

(c) Effect of Termination. Notwithstanding any termination of this Agreement,
the Executive, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of the Executive’s employment.

(d) “Disabled” Defined. “Disabled” means any mental or physical condition that
renders the Executive unable to perform the essential functions of his position,
with or without reasonable accommodation, for a period in excess of three
months.

(e) Surrender of Records and Property. Upon termination of his employment with
the Company, the Executive shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies thereof that relate in any way to
the business, products, practices or techniques of the Company, and all other
property, trade secrets and confidential information of the Company, including,
but not limited to, all documents that in whole or in part contain any trade
secrets or confidential information of the Company, which in any of these cases
are in his possession or under his control.

(f) Salary Continuation. If the Executive’s employment by the Company is
terminated by the Company pursuant to clause (ii) or (iv) of Section 9(a), the
Company shall continue to pay to the Executive his base salary (less any
payments received by the Executive from any disability income insurance policy
provided to him by the Company) through the earlier of (a) the date that the
Executive has obtained other full-time employment, or (b) six months from the
date of termination of employment; If this Agreement is terminated pursuant to
clauses (i), (iii) or (v) of Section 9(a), the Executive’s right to base salary
and benefits shall immediately terminate, except as may otherwise be required by
applicable law.

10. Settlement of Disputes.

(a) Arbitration. Except as provided in Section 10(b), any claims or disputes of
any nature between the Company and the Executive arising from or related to the
performance, breach, termination, expiration, application or meaning of this
Agreement or any matter relating to the Executive’s employment and the
termination of that employment by the Company shall be resolved exclusively by
arbitration in Hennepin County, Minnesota, in accordance with the applicable
rules of the American Arbitration Association. In the event of submission of any
dispute to arbitration, each party shall, not later than 30 days prior to the
date set for hearing, provide to the other party and to the arbitrator(s) a copy
of all exhibits upon which the party intends to rely at the hearing and a list
of all persons each party intends to call at the hearing. The fees of the
arbitrator(s) and other costs incurred by the Executive and the Company in
connection with such arbitration shall be paid by the party that is unsuccessful
in such arbitration.

The decision of the arbitrator(s) shall be final and binding upon both parties.
Judgment of the award rendered by the arbitrator(s) may be entered in any court
of competent jurisdiction.

(b) Resolution of Certain Claims—Injunctive Relief. Section 10(a) shall have no
application to claims by the Company asserting a violation of Section 5, 7, 8 or
9(e) or seeking to enforce, by injunction or otherwise, the terms of Section 5,
7, 8 or 9(e). Such claims may be maintained by the Company in a lawsuit subject
to the terms of Section 10(c). The Executive acknowledges that it would be
difficult to fully compensate the Company for damages resulting from any breach
by him of the provisions of this Agreement. Accordingly, the Executive agrees
that, in addition to, but not to the exclusion of any other available remedy,
the Company shall have the right to enforce the provisions of Sections 5, 7, 8
and 9(e) by applying for and obtaining temporary and permanent restraining
orders or injunctions from a court of competent jurisdiction without the
necessity of proving actual damages.

(c) Venue. Any action at law, suit in equity or judicial proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from this Agreement, or any provision hereof, shall be litigated only in the
courts of the State of Minnesota, County of Hennepin. The Executive and the
Company consent to the jurisdiction of such courts over the subject matter set
forth in Section 10(b). The Executive waives any right the Executive may have to
transfer or change the venue of any litigation brought against the Executive by
the Company.

11. Miscellaneous.

(a) Entire Agreement. This Agreement (including the exhibits, schedules and
other documents referred to herein) contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations, written or oral, relating
to the subject matter hereof, including the Original Agreement.

(b) Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered. The
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provision valid and enforceable to the maximum extent (not exceeding its express
terms) possible under applicable law.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (e), successors and
assigns.

(e) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement, except that the Company may, without the consent
of the Executive, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company. After any such assignment by the
Company, the Company shall be discharged from all further liability hereunder
and such assignee shall thereafter be deemed to be the Company for the purposes
of all provisions of this Agreement including this Section 11.

(f) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company in exercising any right hereunder
shall operate as a waiver of such right. No waiver, express or implied, by the
Company of any right or any breach by the Executive shall constitute a waiver of
any other right or breach by the Executive.

(g) Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.

Marshall T. Masko

4683 Chantrey Place

Minnetonka, MN

55345

Any party may change the address set forth above by notice to each other party
given as provided herein.

(h) Headings. The headings and any table of contents contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

(i) Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF.

(j) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

              Compex Technologies, Inc.    
 
  By:   /s/ Dan W. Gladney
 
       
 
       
 
  Name: Dan W. Gladney  

 
       
 
  Title: President and CEO  

 
            /s/ Marshall T. Masko

 
             

 
       
 
  Marshall T. Masko  

 
       

2